DISSENTING OPINION TO DENIAL OF APPLICANT’S MOTION FOR REHEARING

BAIRD, Judge,
dissenting.
For the reasons stated in my dissenting opinion on original submission, I believe the instant motion for rehearing should be granted. Additionally, I would grant rehearing to determine if Tex.Code Crim. Proc. Ann. art. 11.08 is the. appropriate vehicle to determine whether applicant’s allegation that his constitutional right to a speedy trial has been violated. Because the majority fails to do so, I dissent.